NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRED E. EVANS, NANCY A. EVANS, RANDY W.
FROEBE, DEBRA J. FROEBE, GENEVA'GRUBBS,
NORMA LOU I-IALL, SHIRLEY HENDRICKS,
DAVID HOUSER, GAIL HOUSER, PATRICK J.
O’BRYAN, TRUSTEE OF THE PATRICK J.
O’BRYAN REVOCABLE LIVING TRUST UNDE-R
AGREEMENT DATED 9I7l2001, LESTER ROARK,
DONALD LEE ROPER, II, AND B. LORENE SOPER,
Plain,tiff-Appellants, _
V.
UNITED STATES,
Defendant-Appellee.
2010-1303
Appea1 from the United StateS DiSt1'ict C0urt for the
District of Kansas in case n0. 09-CV-2096, Chief Judge
Kathryn H. Vrati1.
ON MOTION
Bef0re PROST, Circuit Judge.
0 R D E R

EVANS V. US 2
The appellants move to remand this case for further
proceedings in light of this court’s decision in Brigh,t v.
United States, 603 F.3d 1273 (Fed. Cir. 2009). The United
States opposes. The appellants reply.
Appellants are putative members of a class of land-
owners that previously filed taking claims in the United
States Court of Federal Claims. In that case, the Court of
Federal Claims dismissed the appellants from the class,
finding their claims barred because they did not opt in the
class before the expiration of the statute of limitations
under 28 U.S.C. § 2501. The appellants appealed to this
court and also filed taking claims under the Little Tucker
Act in the United States District Court for the District of
Kansas. The district court dismissed the claims, finding
the appellants’ claims untimely because the proceedings
in the Court of Federal Claims did not toll the statute of
limitation under 28 § U.S.C. 2401 This appeal followed.
In Bright, this court reversed the Court`of Federal
Claims’ judgment and remanded for further proceedings,
holding that when a class action complaint is filed in the
Court of Federal Claims and class certification is sought
prior to expiration of the period, the limitations period is
tolled during the period the court allows putative class
members to opt in. The United States asserts, inter alia,
that Bright does not control the disposition of this case.
Based on the very limited arguments presented by the
parties in the motions papers, and without deciding if the
issues raised by the United States preclude reversal or
remand in this case, we determine that the parties should
brief the issues
Accordingly,
IT ls ORDERED THAT:
(1) The motion is denied without prejudice to the par-
ties discussing in the briefs whether remand is appropri-
ate.

3 EVANS V. US
(2) The stay of the briefing schedule is lifted. The
appellants' opening brief is due within 30 days of the date
of Hling of this order.
FoR THE CoURT
AUG 0 1 2011
Date
/s/ J an Horbal_v
J an Horbaly
Clerk
cc: Mark F. Hearne, II, Esq.
Katherine J. Barton, Esq. 1 F"“ED
W.S. COURT 0F APPEALS F0
THE FEDERAL C|RCUiT
20
AUG_ 01 2011
.IAN HORBALY
CLERK
§
S